DETAILED ACTION
Acknowledgements
The Applicant’s arguments filed on February 22, 2021is hereby acknowledged. Claims 1, 3 and 5 are pending and have been examined. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered. The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The Applicant states that the prior art fails to disclose the clamed feature of  “...wherein the seventh operation is configured to determine whether or not at least one record including the user ID, the user  password, and the hardware ID included in the request for confirming holding licenses exist in the user database, and is  configured to, when it is determined that the at least one record exists in the user database, retrieve the at least one record and  obtain the licensed function and the number of licenses described  in the retrieved at least one record. 
Examiner submits that a broadest reasonable interpretation of this limitation merely requires firstly a verification of data elements stored in a database,  Hillegass et al. teaches at claim 16 “ verifying that the product ID is found in the product database and the user ID is found in the user database;”  Examiner submits that the specific type of data is merely information and does not distinguish the claim over the prior art record.  Secondly the claim requires provided a 
  In regard to claim 1 Examiner notes that the claimed features are largely functional in nature, e.g. what the apparatus is “configured” to do.  Examiner notes that it has been held that the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art if the prior art has the capability to so perform(MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987)). Similarly, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone (MPEP 2214; In re Swineheart, 169 USPQ 226; In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997)).  
In regard to claims 3 and 5 Examiner notes that large sections of the claim are directed towards optional limitations and do not limit the claim over the prior art record, for example the claim language “a twelfth operation …… which when a result of the confirmation by the eleventh operation indicates … “ is not considered a positively recited claim limitation because the step is predicated by an operation of the eleventh step which may or may not occur. It has been held that actions that may or may not be done is indefinite and does not distinguish the claim from the prior art.  In re Collier, 158 USPQ 266 (CCPA 1968).

Examiner request an interview at the Applicant’s convenience prior to response of the present Office Action to discuss scope of the claims. 

See following rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coley et al. (US Patent 5,790,664) in view of Hillegass et al. (US Patent Application Publication 2006/0190409) and further in view of Ooki  (US Patent Application Publication 2006/0002316).



As per claims 1, 3, 5
Coley (‘664) teaches a license management system (Figure 1)
a system database (Figure 2, element 112) configured to store and correlate:
a set of functions and software,(column 7, lines 43-46) said functions configured to be licensed to users;
a residual number of floating licenses, (Column 3, lines 6-7) said residual number of floating licenses representing unused licenses;(column 3, lines 36-41)
a maximum number of the floating licenses, said maximum number of the floating licenses representing an upper limit of a number of the floating licenses; (column 12, lines 47-50) and
a set of a number of unused node lock licenses and hardware IDs of terminals which correspond to the unused node lock licenses;(column 4, lines 28-33)

wherein the first operation is configured to add a record to the system database (Figure 2) on the basis of a node license key issued by the license issuing server, the added record including: a set of the software identifier and the licensed function name included in the node license key; the maximum number of floating licenses corresponding to the number of licenses included in the node license key; (Column 15, lines 11-20)
a set of the number of unused node lock licenses and a hardware ID corresponding to the hardware ID and the number of licenses included in the node license key, wherein the second operation, is configured to, (Figure1, server 110) when registering a first terminal to be used with the exchange, determine whether or not a set of a user ID and a user password which are transmitted from the first terminal coincides with a set of a user ID and a user password which are stored in the user database,(Column 15, lines 11-20)
wherein the a third operation, is configured to, when registering the first terminal with the exchange, store the hardware ID included in the node license key to a record of the user database, said record corresponding to the user ID and the node license key which are transmitted from the first terminal to the exchange,  (the system inherently does this because it cannot give out more floating licenses than it has the ability to do. That is, in order to give out five licenses, at least five licenses must be available to give out);)

wherein the fifth operation is configured to transfer a software identifier included in a record, which includes a hardware ID which corresponds to the hardware ID included in the node license key, and the hardware ID included in the node license key, to a field of a record of the user database, the field including a set of the software identifier, a serial number of the software and the hardware ID, the record including a user ID transmitted from the first terminal to the exchange, wherein the fifth operation is configured to transfer the licensed function name included in the node license key included in a record, which includes a hardware ID which corresponds to the hardware ID included in the node license key, to a field of a record of the user database, the field including a set of the licensed function name and the number of licenses of the function, the record including the user ID transmitted from the first terminal to the exchange; and (Column 15, lines 11-20)
a second processor disposed in the first terminal, wherein the second processor is configured to execute a sixth operation and a ninth operation,  wherein the sixth operation is configured to transmit a request for confirming holding licenses to the exchange, the request containing the hardware ID of the first terminal, the user ID of the user who uses the first terminal, a password which corresponds to the user ID, a software identifier and a software serial number;(Figure 2)

wherein the  ninth operation, is configured to validate the licensed function which is received from the exchange and the number of licenses of the function received from the exchange, wherein the license management system further comprises a third processor disposed in a second terminal, (column 13, line 60) wherein the third processor is configured to execute a tenth operation;(Column 15, line 50-55)
wherein the tenth operation is configured to transmit a hardware ID of the second terminal, a user ID, a user password, a software identifier and a software serial number to the  exchange, (Column 16, lines 20-25)
wherein the thirteenth operation, is configured to confirm that the hardware ID of the second terminal received from the second terminal does not exist in an unused node lock license storage area of a record of the system database, the record including a set of a software identifier and a licensed function name which correspond to a set of the software identifier and licensed function name which are received from the second terminal, (Column 15, lines 11-20, column 15, lines 34-47)and 
wherein the fourteenth operation,  is configured to notify the second terminal of the success of the confirmation by the thirteenth operation, when a result of the confirmation by the thirteenth operation is successful, (Column 15, lines 34-48)
wherein the eighth operation is configured such that, when the seventh operation determines that there is no record  including the user ID, the user password and the hardware Iin the user database, the 
wherein the ninth operation is configured such that, when the ninth operation is notified that there is no  record, in the user database including the user ID, the user password and the hardware ID included in the request for confirming holding licenses received from the first terminal,  the ninth operation invalidates a licensed function which has been previously validated in correspondence with the user ID, the user password and the hardware ID.   (Figure 2, element 226 Column 9, lines 17-22)

Coley et al. (‘664) does not explicitly disclose however. Hillegass et al. (‘409) discloses a user database (claim 16) configured to store and correlate: a user ID of a user who uses at least one licensed function of respective software; a user password which corresponds to the user ID; a set of a software identifier of the used software, a serial number of the used software, and a hardware ID of a terminal which is used by the user;(Figure 2) and  a set of a used licensed function name and a number of licenses for each licensed function;(paragraph 76)
wherein the seventh operation is configured to, determine whether or not at least one record including the user ID, the user password, and the hardware ID included in the request for confirming holding licenses exist in the user database, (paragraph 43, claim 16 [verifying that the product ID is found in the product database and the user ID is found in the user database])  and is configured to when it is determined that the at least one record exists in the user database, retrieve the at least one record and obtain the licensed function and the number of licenses described in the retrieved at least one record, (paragraph 43-44 [returns information from a database])  


Coley et al. (‘664) in view of  Hillegass et al. does not explicitly disclose however Ooki (‘316) discloses wherein the eleventh operation,  is configured to confirm whether or not a set of a user ID and a user password, which corresponds to a set of the user ID and the user password received from the second terminal and coincides with a set of the  user ID and the user password transmitted from the first terminal, exists in the user  database, (paragraph 68-69)
wherein the twelfth operation,  is configured to, when the eleventh operation confirms that a set of a user ID and a user password, which corresponds to a set of the user ID and the user password received from the second terminal and coincides with a set of the user ID and the user password transmitted from the first terminal, exists in the user database, rewrite the hardware ID of a record of a user database, the record including the user ID, the user password, and the software identifier which are received from the second terminal and the hardware ID which is stored by the third operation, to the hardware ID received from the second terminal,.  (paragraph 69 ) 
It would be obvious to one having ordinary skill in the art at the time the invention was made to combine the Coley et al. (‘664) in view of Hillegass et al.  method with Ooki’s  (‘316)’s 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.W/Examiner, Art Unit 3685           

/STEVEN S KIM/            Primary Examiner, Art Unit 3685